Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20180041930), hereinafter Hampel in view of Narasimhan et al., US 20130305332), hereinafter Narasimhan.
	Regarding Claim 1, Hampel teaches
	A method comprising: instructing a user equipment (UE) to report detection of a wireless local area access network while the UE is connected to a wireless wide area access network (Para [0167] At 1605, the wireless device 115-1 may be connected to the source AN 405-m (e.g., via a first connection, which may be established, … the RRC Connection Reconfiguration message may provide the wireless device 115-1 with a measurement configuration. …  Para [0170] At 1615, the wireless device 115-1 may use the measurement configuration received at 1605 to measure communications received from the target AN 405-n);
	based, at least in part, on obtaining a notification via a wireless wide area access network access node indicating UE detection of the wireless local area access network, identifying one or more wireless local area access network access nodes that neighbor the wireless wide area access network access node (Para [0172] At 1625, the wireless device 115-1 may transmit a measurement report to the source AN 405-m. The measurement report may include information related to the measurement of communications from the target AN 405-n, in addition to identifying information such as the PCI or CGI of the target AN 405-n);
	obtaining a root security key for the UE (Para [0159] At 1555, the authentication server 410-g may forward the PMKR0 to the central keying node 805-a on a secure channel. Para [0178] At 1645, the central keying node 805-b may retrieve the PMKR0 based at least in part on the S1KH-ID and the PMKR0Name);
	communicating a portion of the fast transition key material for the UE to the one or more wireless local area access network access nodes that neighbor the wireless wide area access network access node to facilitate authenticating the UE to connect to the wireless local area access network (Para [0178] … At 1655, the central keying node 805-b may transmit the PMKR1 to the target AN 405-n using a secured connection.  Para [0184] … These FT parameters may be used by devices of the LAN 440-f (e.g., the source AN 405-m, the target AN 405-n, and the central keying node 805-b) to facilitate smoother handover between ANs 405, and perform handover operations that are transparent to the wireless device 115-1).
	Hampel does not explicitly teach generating fast transition key material for the UE based on the root security key.
	In the same field of endeavor Narasimhan teaches
	generating fast transition key material for the UE based on the root security key (Para [0118] … After controller 445 receives the first level security key (e.g., PMK-R0) from controller 440, controller 445 can use the received first level security key and a unique identifier corresponding to AP 435 to derive a second level security key (e.g., PMK-R1.sub.B). …).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hampel to incorporate the teachings of Narasimhan so that the method of Hampel includes generating fast transition key material for the UE based on the root security key. One would have been motivated to make such combination so that the network device transmits the first level security key holder identifier to the second network device and requests for corresponding first level security key. The network device then derives a second level security key and transmits a second level security key identifier the second level key holder (Narasimhan, [Abstract]).
	Regarding Claim 2, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 above,
	wherein the root security key for the UE is a Master Session Key (MSK) generated via an Extensible Authentication Protocol (EAP) exchange with the UE based on connection of the UE to the wireless wide area access network in which the MSK is utilized to facilitate authenticating the UE to connect to the wireless local area access network (Narasimhan, Para [0083] Upon successful association between client 310 and access point 320, the supplicant's first level key holder (e.g., S0KH) on client 310 and the authenticator's first level key holder (e.g., R0KH) on access point 320 or a network controller coupled to access point 320 will proceed to perform an authentication procedure 338 involving multiple communication exchanges in accordance with, e.g., IEEE 802.1X EAP authentication. … If a key hierarchy already exists for client 320, the authenticator's first level key holder (R0KH) will delete existing first level and second level security keys, and re-calculate a new first level security key and a second level security key for client 310 using the received MSK. However, if PSK is used, the IEEE 802.1X EAP authentication procedure can be bypassed).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 3, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 and claim 2 above,
	wherein the EAP exchange includes communicating a Service Set Identifier (SSID) for the wireless local area access network to the UE via the wireless wide area access network (Narasimhan, Para [0043] "Moreover, the functions of IEEE 802.1X authenticator are distributed among the first level security key holder 220 (e.g., ROKH for authenticator) and the second level security key holders 240 (e.g., R1KH for authenticator) in each network that is associated with a unique BSSID”. Para [0047] Moreover, besides the aforementioned basis for security key derivation, first level security key 225 (e.g., PMK-R0) can also be derived from one or more of the following information: [0048] Service set identifier (SSID)).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Hampel and Narasimhan teaches all the limitations of claim 1, claim 2 and claim 3 above,
	wherein the notification obtained is a measurement report obtained from the UE indicating a Received Signal Strength Indication (RSSI) above a threshold value for at least one wireless local area access network node belonging to the SSID (Hampel, Para [0086] … While connected with the LAN 440-a, the wireless device 115-c may perform measurements of signals received from the source AN 405-a and one or more target ANs 405 (e.g., target AN 405-b), and forward the measurements to the LAN 440-a (e.g., to the source AN 405-a, to the target AN 405-b, to the authentication server 410-a, and/or to the LAN DS 446-a). Para [0170] At 1615, the wireless device 115-1 may use the measurement configuration received at 1605 to measure communications received from the target AN 405-n. For example, the wireless device 115-1 may measure the signal strength of communications received from the target AN 405-n).
	Regarding Claim 5, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 above,
	wherein the portion of the fast transition key material is communicated to the one or more wireless local area access network access nodes before the UE is connected to the wireless local area access network (Hampel, Para [0080] “Aspects of a cellular RAT may be employed to connect the wireless device 115-b to the LAN 440 via the AN 405”.  Para [0097] “On the cellular link, between the wireless device 115-g and AN 405-g, the EAP exchange may be encapsulated in RRC (e.g., using a Signaling Radio Bearer (SRB))”.  Para [0184] … These FT parameters may be used by devices of the LAN 440-f (e.g., the source AN 405-m, the target AN 405-n, and the central keying node 805-b) to facilitate smoother handover between ANs 405, and perform handover operations that are transparent to the wireless device 115-1).
	Regarding Claim 6, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 above,
	The method of Claim 1, further comprising: obtaining an indication that the UE supports a multiple access fast authentication capability based on connection of the UE to the wireless wide area access network (Hampel, Para [0067] …Such an implementation may also allow the simultaneous operation of multiple RATs (e.g., a cellular RAT and a Wi-Fi RAT) for accessing the same LAN.); and
	generating the root security key for the UE based on obtaining the indication that the UE supports the multiple access fast authentication capability (Hampel, Para [0158] …From the MSK, each of the wireless device 115-k and the authentication server 410-g may derive a PMKR0 at 1545 or 1550. … Para [0175] … a PMKR0Name derived from the PMKR0 (as defined, e.g., by IEEE 802.11r), a Nonce-UE (and eventually, a Nonce-UE-ID), capability information of the wireless device 115-1 (e.g., a cipher suite supported by the wireless device 115-1), or a combination thereof).
	Regarding Claim 7, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 and claim 6 above,
	wherein the indication is obtained from the UE during connection of the UE to the wireless wide area access network (Hampel, Para [0098] “On the cellular link, between the wireless device 115-h and AN 405-h, the EAP exchange may ride on top of the data plane using a Data Radio Bearer (DRB). Between the AN 405-h and the authentication server 410-d, the protocol stack is not specified”. Para [0166] In the message flow 1600, the messages transmitted between the wireless device 115-1 and the source AN 405-m, or between the wireless device 115-1 and the target AN 405-n, may be transmitted over a connection based at least in part on (e.g., implementing aspects of) a cellular RAT (e.g., a LTE/LTE-A RAT).  Para [0167] At 1605, the wireless device 115-1 may be connected to the source AN 405-m (e.g., via a first connection, which may be established, … the RRC Connection Reconfiguration message may provide the wireless device 115-1 with a measurement configuration. …).
	Regarding Claim 8, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 above,
	The method of Claim 1, further comprising: providing, by the wireless local area access network, an indication to the UE that the wireless local area access network supports a multiple access fast authentication capability (Hampel, Para [0067] …Such an implementation may also allow the simultaneous operation of multiple RATs (e.g., a cellular RAT and a Wi-Fi RAT) for accessing the same LAN).
	Regarding Claim 9, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 and claim 8 above,
	wherein the indication is provided via at least one of a broadcast by at least one wireless local area access network access node and a probe response transmitted by at least one wireless local area access network access node (Hampel, Para [0103] At 1305, the AN 405-i may broadcast system information (e.g., transmit a System Information Block (SIB)). The system information may include parameters for configuring an interface (e.g., a cellular interface or LTE/LTE-A interface) to communicate with the AN 405-i.).
	Regarding Claim 10, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 above,
	wherein the identifying is performed based on a neighbor relationship map indicating the one or more wireless local area access network access nodes that neighbor the wireless wide area access network access node (Narasimhan, Para [0039] During operations, wireless stations, such as wireless stations 140a, 140b, 140c, etc., are associated with their corresponding access points 130a, 130b, 130c, etc. Each wireless station may roam to associate with another access point in the roaming domain. …Thus, the new access point that the wireless station will be associated with may be located within the same roaming domain or within a different roaming domain from the roaming domain corresponding to the access point that the wireless station is currently associated with).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 11, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 above,
	wherein the identifying is further based on one or more of: at least one of one or more association and handover events for the UE; application traffic for the UE; and a location of the UE (Narasimhan, Para [0010] Conventionally, Layer 3 roaming capabilities are resolved using the "Mobile IP" protocol, which is described in Internet Engineering Task Force (IETF) RFC 2002. The Mobile IP protocol allows location-independent routing of IP datagrams on the Internet. Each mobile client is identified by its home agent (HA) regardless of its current location in the Internet. While away from its home sub-network on a foreign sub-network, a mobile client is associated with a care-of address, which identifies the mobile client's current location. …).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 12, the combination of Hampel and Narasimhan teaches all the limitations of claim 1 above,
	wherein the portion of the fast transition key material is a Pairwise Master Key R1 (PMK-R1) (Narasimhan, Para [0042] … In the exemplary three-level security key management scheme depicted in FIG. 2, the fast BSS transition key holder architecture includes at least the first level pairwise master keys (PMK-R0), the second level pairwise master keys (PMK-R1), and the derived security keys (pairwise transient key, PTK).).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claims 13,
Claims 13 is rejected for similar reasons as in claim 1. Hampel teaches
	One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations (Para [0013] According to at least another implementation, a non-transitory computer-readable medium stores computer-executable code for wireless communication at a source AN of a LAN. …).
Regarding Claims 14 and 18,
Claims 14 and 18 are rejected for similar reasons as in claim 2.
Regarding Claims 15 and 19,
Claims 15 and 19 are rejected for similar reasons as in claim 3.
Regarding Claims 16 and 20,
Claims 16 and 20 are rejected for similar reasons as in claim 4.
Regarding Claims 17,
Claims 17 is rejected for similar reasons as in claim 1. Hampel teaches
	A system comprising: at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the system to perform operations (Para [0023] According to at least another implementation, an apparatus for wireless communication at a wireless device includes a processor and memory in electronic communication with the processor. Instructions are stored in the memory and operable, when executed by the processor, to cause the apparatus to: …).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NARIBOLE et al. (US 20210084493); Desai et al. (US 20200162889); and Lee et al. (US 20160112869).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436